DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6, 8-9, 11, 13-16, and 19-24, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea comprising a general business practice without significantly more. In relation to claims 1, 3-4, 6, 8-9, 11, 13-16, and 19-24, and 26-28, the claims recite an abstract idea comprising a machine/access port having a marking affixed to the outside of an access port to communicate information [a flow rate] about the use of the access port [step 1 of analysis].   In the case Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 911 (Fed. Cir. 2017), the court characterized the claims as being directed to the abstract idea of “using a marking affixed to the outside of a mail object to communicate information about the mail object.” 873 F.3d at 911.  In the case at hand, the claims disclose a radiopaque marker [equivalent to the bar code affixed to a mail object in the cited case] having alphanumeric characters located on the housing of the access port that conveys to a practitioner [communication of information: abstract idea] whether the venous access port assembly is power injectable when an X-ray of the patient is taken [similar to barcode scanning in the cited case] after implantation [Revised step 2A/prong one: Abstract Idea based on case law].  Moreover, the claims at hand appear to fall categorically (1) within means of organizing human activity grouping as a fundamental economic practice [see MPEP 2106.04(a)(2)(I)] since, in this particular case, the communication of information occurred while rendering medical services to a patient, and (2) within the managing of personal behavior [see MPEP 2106.04(a)(2)(II)(C)] since the communication of information relates to instructions to medical personnel on how to operate a medical device in relation to other medical devices [access port relationship to (a) a powered injector or (b) a hand-powered injector having a different pressure infusion capability (psi)].  
  The October 2019 Update on Subject Matter Eligibility requires the use of detailed considerations identified by the Supreme Court and the Federal Circuit, to ensure that the claim(s) as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
In the case at hand, this judicial exception is not integrated into a practical application [step 2A/prong two] because the pending claims do not disclose any limitations that could be reasonably interpreted as improving (1) radiopaque marker technology using three-dimensional symbols/icons having alphanumeric characters and non-letter symbols consisting of an exclamation point, a lightning bolt with an X through it, and a triangle with an X through it, and moreover, wherein the marker comprises an ink formed of a biocompatible carrier containing one or a combination of an X-ray discernable material, (2) access port technology including a connecting element having gripping features formed of ridges, and/or (3) power-injector technology or non-power injector technology.  The pending claims “patentability focus” comprises only in the communication of information, and therefore, should be considered nothing more than a drafting effort designed to monopolize the abstract idea [judicial exception].  
In order to provide a point of reference to demonstrate that the pending claim language does not disclose any limitations that could be reasonably interpreted as improving claimed technologies, the following section will provide a complete analysis of the state of the (1) radiopaque marker technology, (2) access port technology, (3) power-injector technology or non-power injector technology, and/or (4) using a marker disclosing a flow rate rating. 
“Improvement of Technology” Analysis [step 2A/prong two]
(1) Conventionality of using Icons/markers to convey 
    PNG
    media_image1.png
    813
    556
    media_image1.png
    Greyscale
 
	The abstract idea of communication of information using picture signs was used to record business transactions in the Near Middle East 6,000 years ago.1 
                              
    PNG
    media_image2.png
    841
    571
    media_image2.png
    Greyscale


	Iconography, the ability to formulate and record thoughts and ideas through graphic symbols goes back to the Stone Age.  The first documents of this kind reach us from about 35,000 BC.2
                            
    PNG
    media_image3.png
    828
    594
    media_image3.png
    Greyscale


Iconography to represent whole sentences, notices, or warnings is also used in our own environment.3 The use of Iconography/markers in combination with medical devices would have been considered conventional in the art at the time of the filing of this application.
  (2) Conventionality of Markers used on Medical implants
                                       
    PNG
    media_image4.png
    892
    570
    media_image4.png
    Greyscale


Samis (US 4,027,391) demonstrates the conventionality of using alphanumeric characters on a carrier (10) implanted in the body for the positive identification of humans or animals.  The carrier is radioactively opaque [see Samis; column 3, line 6] and is located radiographically [see Samis; column 3, line 2].  
                
    PNG
    media_image5.png
    751
    903
    media_image5.png
    Greyscale
     

Parks (US 4,181,132) discloses an implant/access port (76) used for implantation in the body. In column 10, starting in line 44, Parks explicitly discloses:
“[f]or identification purposes directly from the implant device itself, radiopaque identification (not shown) is provided on the operative outer side wall of the elastomeric body 76.  Such identification insures that the proper cooperating cannula-trocar assemblies 72 and 74 will always be used since such assemblies can be ascertained from the implant itself after total implantation has been effected through X-ray identification.”

Parks uses a radiopaque marker to ensure that the proper cannula/trocar assemblies are used in combination with the implant/access port (76).  In a similar way, the invention of this application uses a radiopaque marker to ensure that the proper injector [power injector] is utilized when infusing fluids into an access port.  Accordingly, the use of a radiopaque marker to effect the operational relationship of an access port with other medical devices would have also been considered conventional in the art at the time of the filing of this application.  


    PNG
    media_image6.png
    870
    1356
    media_image6.png
    Greyscale


Information can be conveyed by symbols or by disclosing numeric characters on medical apparatuses.  In Figure 2-4, Medtronic provides an example of the conventionality of using symbols and numbers to disclose the manufacturer the medical device, model number, flow rate of the medical device, reservoir volume and revision level.  Notably, this information corresponds to specific attributes of the medical device that medical personnel must be aware of prior to performing any medical procedure. The tag illustrated in figure 2-4 is located on the outer surface of the access port and can be seen using standard x-ray procedures.    


         
    PNG
    media_image7.png
    492
    696
    media_image7.png
    Greyscale


Carter (US 4,863,470) shows in figures 1 and 2, an identification marker for a breast prosthesis.  In column 2, starting in line 30, Carter explicitly states:
“[t]he implant 10 includes within the shell 12 an identification marker or tab 16 which denotes the size of the implant 10.  The tab 16 is made from material which is radiopaque, such as silicone with bismuth trioxide or silicone with barium sulfate.  As shown most clearly in FIG. 1, the tab 16, which is formed preferably by molding, reads "SIZER 500" signifying that this prosthesis has a volume of 500 cubic centimeters.  Clearly, this tab 16 can be molded or shaped, prior to insertion within the container, so as to provide other or additional identifying information, for example the manufacturer, year of manufacture, and type of prosthesis.  Any information considered appropriate for retrieval prior to or after implantation can be coded into the tab 16.  Information concerning the implanted prosthesis can subsequently be obtained by x-ray of the implanted prosthesis 10 without resorting to surgery or autopsy.”


	Carter provides another example of using a radiopaque marker to disclose specific information about an implanted medical device.  Importantly, Carter explicitly states that any information concerning the implant can be coded into the radiopaque marker.
(3) Conventionality of Injectable Access Ports
                              
    PNG
    media_image8.png
    909
    744
    media_image8.png
    Greyscale

	In relation to the conventionality of access ports in general, Fenton (US 4,673,394) shows in figures 1 and 2, a housing (2) having a discharge port, a needle penetrable septum (3) and a cap (4) to secure the septum (3) to the housing (2) resulting in a reservoir (5).  Based on the teachings of Fenton, all the structural elements disclosed in the independent claim of this application appear to be conventional in the art.  


(4) Conventionality of Non-Power-Injectable Access Ports [35 psi or less]

    PNG
    media_image9.png
    451
    737
    media_image9.png
    Greyscale

	Dalton (US 4,857,053) demonstrates the conventionality of access port designs that operate in low pressure ranges such as 10 psi [see Dalton; column 6, line 67].  Moreover, Wortley et al. (US 2007/0078391; hereinafter “Wortley”) explicitly states that standard access ports can withstand only about 25 psi:

    PNG
    media_image10.png
    174
    786
    media_image10.png
    Greyscale





(5) Conventionality of Power-Injectable Access Ports [36 or greater psi]
                                               
    PNG
    media_image11.png
    643
    884
    media_image11.png
    Greyscale

	In relation to the conventionality of designing an access port capable of receiving fluids under high pressure, Melsky et al. (US 5,045,060; hereinafter “Melsky”) shows in figure 2, a housing (20) having a discharge port (60), a needle penetrable septum (50) and a cap (62, 66) to secure the septum (50) to the housing (20) resulting in a reservoir (30).  
Interestingly, Melsky states in column 6, starting in line 28: 	
“[t]o assure a very positive retention of the septum 50 in port 40, the upper-most notches 90A are designed so as to extend over a portion of the convex top section 80 of the septum 50.  This portion is insubstantial in radial extent though sufficient to vertically contain the septum 50.  Those interfitting notches 80A and 90A prevent blowouts due to internal pressure.  Thus, while known prior art infusion devices can handle internal pressures of 125 psi, the improved retention arrangement just described can safely accommodate pressures of 200 psi or more.”

In relation to the connecting element, Melsky states in column 7, starting in line 54:

“[a]s illustrated there, an end of the catheter 130, which should be made of a biocompatible material, e.g., silicone rubber, is slid onto the stem 60 and retained there by using a crimp ring 132 to press the catheter radially into a narrowed stem portion 133.  If desired, a sleeve 134 can also be used to hold the catheter in place.  The sleeve 134 preferably is made of a plastic material which can be shrink fitted over the catheter.”

 Based on the teachings of Melsky, at the time of the filing of this application, implantable access ports used connecting members and were also capable of accommodating pressures of 200 psi or more.  Therefore, the Melsky access port would have been capable of receiving fluids from a power injector [power injectable]. 
(6) Conventionality of designing an access port capable of accommodating any desired pressure
Based on the teachings of Melsky, an artisan skilled in the art would have recognized that the strength of the interfitting notches (80A/90A) or cap (4) [as defined by Fenton; see page 11 of this office action] could have been modified to design an access port capable of accommodating any desired pressure: a pressure that would have accommodated infusion by a power injector [power injectable port] at 35 psi or higher, or a non-power injector [hand-controlled injector] at a pressure of 35 psi or less.

















(7) Conventionality of catheter connectors having radiopaque or metal securing rings

    PNG
    media_image12.png
    915
    703
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    553
    560
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    384
    881
    media_image14.png
    Greyscale

	Bright et al. (US 7,452,354) states in column 5, starting in line 10:
“[n]ot shown in either view is an optional radiopaque feature, which can be a metal ring, ink or other material on the distal end of the catheter lock 40, providing easy visualization under x-ray or fluoroscopy to verify lock engagement and position.  Of course, a radiopaque section could be added to many different portions of the catheter lock 40 for accomplishing the same objective.”

(8) Conventionality of Power Injectors
                        
    PNG
    media_image15.png
    943
    697
    media_image15.png
    Greyscale

	In figure 2, Armbruster et al. (US 5,322,511; hereinafter “Armbruster”) shows a hand-held controllable power injector.  More particularly, the invention relates to a hand-held controllable power injector for delivering, by injection, x-ray contrast media into a patient prior to or during urographic or angiographic procedures [see Armbruster; column 1, lines 12-15].  
The phrase “power injectable” refers to any medical apparatus capable of receiving fluids under pressure that originate from a power/motor-controlled injector such as the one illustrated in figure 2.  In column 1, lines 37-46, Armbruster explicitly states:
  “[a]s contrast medium is being injected to the site to be visualized through the hollow needle or a catheter, high pressures are often encountered, sometimes as high as 1,000 psi.  This requires a rather high force to be exerted on the piston in order to deliver the content of the syringe.  Furthermore, such force is to be exerted in a constant manner for continuous and even volume delivery of the contrast medium.  Early injection systems were designed for manual injection of the contrast medium by means of a hand-held glass syringe.”

	
More importantly, in column 1, lines 53-59, Armbruster explicitly states:
	“[p]ower injectors in general have certain advantages over hand-operated injectors including the following.  They reduce reliance on an assistant enabling the operator to be in complete control of the injection of the contrast medium, they can deliver a precise volume, and the pressure generated 
can be limited by presetting a pressure limit.”

	Based on the above teachings, since the output pressure of a power injector can be adjusted to any desire pressure limit, a power injector could have been programmed to infuse fluids below the 35 psi threshold or above the 35 psi threshold.  Interestingly, as will be discussed in the next section, there are non-power injectors (hand-controlled) that can infuse fluids above the 35 psi level.

















(9) Conventionality of Hand-controlled Injectors
                          
    PNG
    media_image16.png
    566
    757
    media_image16.png
    Greyscale

	Baum (US 4,929,238) shows in figures 1 and 2, a multi-pressure injector device, having utility as an angiographic syringe or as an inflation device for balloon angioplasty, wherein an inner barrel/plunger is slidably reposed in an outer barrel, with a second plunger slidably reposed in the inner barrel/plunger, and with the inner barrel/plunger and outer barrel being selectively longitudinally lockable relative to one another along the length of travel of the inner barrel/plunger in the outer barrel [see Baum; abstract].  
	Baum explicitly states in column 10, starting in line 44:
“[i]n an illustrative embodiment, having potential utility for angiography applications, the outer barrel of the syringe encloses an interior volume of approximately 15 cc, while the central longitudinal passage 38 of the inner barrel/plunger provides a fluid volume of approximately 3 cc, with the fluid volume in the interior passage of the inner barrel/plunger being fillable from the larger volume enclosed by the outer barrel of the syringe.  By this construction, the outer barrel and inner barrel/plunger may be employed for injection applications where moderate injection pressures on the order of approximately 100 psi, and larger fluid volumes, are required.  When higher injection pressures are necessary, the user can employ the second plunger and, by applying the same force as on the inner barrel/plunger for low pressure injection, dramatically increased injection pressures on the order of 500-600 psi can be attained.”



(10) Conventionality of three-dimensional markers
                
    PNG
    media_image17.png
    556
    810
    media_image17.png
    Greyscale

	
Rogers et al. (US 2012/0065503A1; hereinafter “Rogers”) discloses in paragraph 0007:
“[i]n one embodiment, an IMD [implantable medical device] is disclosed that comprises a radiopaque marker comprising multiple radiopaque articles arranged in a predetermined manner and an object adapted to carry the radiopaque marker.  The radiopaque articles may be selected from a predetermined set of radiopaque articles, each of the radiopaque articles in the set having at least one characteristic in common with all other radiopaque articles in the set.  For example, the characteristic may be a physical dimension.  The radiopaque articles may comprise alphanumeric characters and/or arbitrary symbols formed of radiopaque material.  The radiopaque articles may indicate one or more of a manufacturer, a type of the IMD, a model of the IMD, features of the IMD, a date associated with the IMD, and a location associated with the IMD.  Such articles may be formed of an radiopaque material such as tungsten, Hastelloy, titanium, or any other suitable radiopaque material.”

	Moreover, Rogers discloses in paragraphs 0087 and 0088:
“[i]n other embodiments, the spatial arrangement may have a two-dimensional or even a three-dimensional aspect that may also convey information in some instances.  For example, a multi-shot molding process may be used to add a three-dimensional quality to a marker.  A shape of the 
three-dimensional marker and/or locations of the articles within the three dimensions may be used to convey information.” 

“[a] three-dimensional marker may be useful, for example, when the orientation of a device is unknown such that the marker is readable from various directions.  In one instance, a three-dimensional marker may utilize multiple radiopaque articles to convey the same information in multiple planes.  For instance, two articles "M", both of which convey the manufacturer of the device, may be arranged to lie in two substantially-perpendicular planes within the same three-dimensional marker.  This may make it easier for an imaging device to read at least one of the articles when the orientation of the IMD within the patient is unknown.”

	Based on the teachings of Rogers, the use of three dimensional radiopaque markers on implantable medical devices (IMDs) would have been considered conventional in the art at the time of the filing of this application.    












(11) Conventionality of a marker disclosing a flow rate rating of a port                                     
    PNG
    media_image18.png
    380
    445
    media_image18.png
    Greyscale

	Magalich et al. (US 8,657,795; hereinafter “Magalich”) explicitly discloses radio-opaque indicia comprising of a flow rate rating for a particular access port.  In column 4, starting in line 23, Magalich states:
“[o]ptionally, lock 40 may include indicia 49 thereon (see FIG. 3C).  Such indicia may include, but is not limited to, radio-opaque indicia identifying port attributes in radio imaging.  In the illustrated example, the number "5" may be used to signify milliliter flow rate rating for the port, or otherwise.  Letters such as "CT", or trademarks, or otherwise may be used.  Likewise, such indicia may optionally be excluded from lock 40, as shown in FIG. 3B.  Also, optionally indicia may be located elsewhere on the port, such as on the bottom 80c and/or surface 83, or otherwise, or not at all.”

	Based on the teachings of Magalich, the use of radio-opaque indicia on an access port comprising a flow rate rating would have been considered conventional in the art at the time of the filing of this application.  
                                          
    PNG
    media_image19.png
    512
    719
    media_image19.png
    Greyscale

	Beasley et al. (US 2006/0264898; hereinafter “Beasley”) discloses an access port (50) having radio-opaque indicia.  Beasley discloses in paragraph 0138:
“[f]urthermore, in a further embodiment, at least one attribute for identification may comprise a radiographic marker.  More particularly, an access port may exhibit an observable pattern, symbol, marker, or other indicium that indicates that the access port is structured for accommodating a 
particular flow rate, pressure, or both.  In another embodiment, at least one attribute for identification may comprise a perceptible aspect, such as a visually perceivable feature.  For example, at least one color, at least one symbol, at least one typographical character (e.g., a letter, a number, etc.), 
a pattern, or any other indicium that may be visually perceivable or otherwise perceptible may be used.  In a yet additional embodiment, an ultrasound detectable feature may be incorporated within an access port.  In a further additional embodiment, an access port may comprise an RFID tag.”

	Based on the teachings of Beasley, the use of radio-opaque indicia on an access port comprising a flow rate rating would have been considered conventional in the art at the time of the filing of this application.  
              
    PNG
    media_image20.png
    659
    863
    media_image20.png
    Greyscale

	Lastly, Hobbs et al. (US 2008/0208236; hereinafter “Hobbs”) discloses dermal markings or indicia (27).  In paragraph 0037 Hobbs explicitly states:
“[i]t is contemplated that the dermal marking 27 of the present invention may comprise indicia such as, for example, and not meant to be limiting, words, phrases, letters, pictures, symbols (including international medical symbols), or other markings that convey information pertaining to at least one characteristic of the implanted vascular access port 36.  Such indicia could comprise information pertaining to the implantable medical device, for example, but not limited to, the type, material, shape, brand, manufacturer, model number, size, mechanical strength, any or all physical or chemical properties of the medical device, capabilities of the device, such as performance and pressure capabilities, inertness, whether the device is a single or dual port, or the maximum flow rate.  As one skilled in the art will appreciate, any such provided information may be useful in determining whether the implanted port is useful for CT injections.”

	Based on the teachings of Hobbs, the use of indicia on an access port comprising a flow rate rating would have been considered conventional in the art at the time of the filing of this application.  
















(12) Conventionality of a marker comprising a biocompatible ink that is X-ray discernable
                                                                      
    PNG
    media_image21.png
    771
    360
    media_image21.png
    Greyscale

Cioanta (US 2004/0249343) explicitly discloses in paragraph 0095:
“[t]he treatment catheter member 30 and/or stent member 20 can also be 
configured with radiopaque markers (not shown) to help identify its position 
for X-ray visualization.  As such, X-rays can be taken at insertion/placement 
(initial positioning) and can also be taken periodically during the use of the 
stent or when there is a suspicion that the stent may have migrated from the 
desired location or merely to confirm proper positioning in the subject in 
situ.  The radiopaque markers may be circumferentially arranged on the stent 
above and below the localized tissue-anchoring balloon 28 so that the anchoring 
balloon 28 can be more readily accentuated and confirmed to be in position in 
the X-ray (to affirm that it is located in the membranous urethra, above the 
sphincter as shown in FIG. 15).  The radiopaque markers are applied to block 
the transmission of X-ray for better contrast in images.  The opacity, degree 
of contrast, and sharpness of the image may vary with material and type of 
process used to create the marker.  The radiopaque marker(s) may be arranged on 
the stent by any suitable biocompatible marker technique such as non-toxic 
radiopaque coatings, inks, thin-films, paints, tapes, strips, shrink tubing, 
and the like.”

Based on the above evidence, Cioanta demonstrates the conventionality of markers comprising a biocompatible ink made of X-ray discernable material.  Importantly, if an ink marker is located above the stent surface/wall or below the wall of balloon (28), it must inherently result in a multi-dimensional structure.

(13) Conventionality of biocompatible carriers configured to achieve a 3D marker
	The term “carrier” is cited in the specification one time in paragraph 0038.  The paragraph states: “[t]he marker 65 can be formed of inks formed of a biocompatible carrier containing one or a combination of the x-ray discernable materials.” 
Jose et al. (US 2017/0218228; hereinafter “Jose”) demonstrates the conventionality of three dimensional printing of bio-ink compositions [see paragraph 0004] comprising a polypeptide, a humectant, and a solvent [see Jose; claim 1].  In paragraph 0451, Jose explicitly discloses “[r]adiopaque Bio-ink Composition Markers: additives such as iron or magnesium may be incorporated to produce radiopaque inks.”   Accordingly, based on the bio-ink composition of Jose, it is conventional in the art to use biocompatible carriers with additives such as iron or magnesium to create radiopaque inks used in the three dimensional printing of markers.













(14) Conventionality of icons/symbols such as an exclamation point, a lightning bolt with an X through it and a triangle with an X through it.   

Official Signs and Icons 34 [page 187]

                              
    PNG
    media_image22.png
    777
    563
    media_image22.png
    Greyscale

	The book Official Signs and Icons 3 shows on page 187 safety symbols from IDOT, ANSI, and ISO that include an exclamation point, a lightning bolt, an exclamation point within a triangle, and a lightning bolt within a triangle.  
Official Signs and Icons 3 [page 60]

    PNG
    media_image23.png
    702
    702
    media_image23.png
    Greyscale


The book Official Signs and Icons 3 shows on page 60, Highway signs from UNCRT that include a triangle with an X.  


Official Signs and Icons 3 [page 216]
                  
    PNG
    media_image24.png
    855
    615
    media_image24.png
    Greyscale

The book Official Signs and Icons 3 shows on page 216, Electronic Labeling signs from ISO, IEC, and JEITA that include a lightning and a crossed out lightning.    

Official Signs and Icons 3 [page 155]
                    
    PNG
    media_image25.png
    842
    634
    media_image25.png
    Greyscale


The book Official Signs and Icons 3 shows on page 155, Icon prohibition examples.  Notably, prohibition can be achieved by a diagonal line on top of the icon or a double diagonal line [X symbol] on top of the icon.  


Pictograms Icons & Signs, A Guide to Information Graphics5; [page 44].

                              
    PNG
    media_image26.png
    817
    608
    media_image26.png
    Greyscale
	

The book Pictograms Icons and Signs 44, more Icon prohibition examples.  Again, prohibition can be achieved by a diagonal line on top of the icon or a double diagonal line [X symbol] on top of the icon.  

(15) Conventionality of retention features.   

                     
    PNG
    media_image27.png
    864
    825
    media_image27.png
    Greyscale




	
Melsky et al. (US 5,045,060) shows in figure 2, an access port (10) having a stem with a retention feature (60) that deforms the tubular catheter (130).  Retention feature (60) has the shape of a flange, a bump, or a protrusion.  



    PNG
    media_image28.png
    249
    493
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    382
    946
    media_image29.png
    Greyscale


Bright et al. (US 7,452,354) shows in figures 3 and 4A, a stem (24) with a retention feature (39) that deforms the tubular catheter (1200).  Retention feature (39) has the shape of a flange, a bump, or a protrusion.  


	

    PNG
    media_image30.png
    567
    784
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    483
    784
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    643
    859
    media_image32.png
    Greyscale

Tolkoff et al. (US 5,637,102) shows in figures 2, 3, 4, 5, and 6, an outlet stem [see figure 3; stem (36) above] having a sealing retention element wherein the retention element (a) encircles the stem, (b) has an enlarged outer diameter compared to the stem, and (c) engages with a catheter for securement of the catheter with the stem [see Tolkoff; figures 3 and 6 above].  In figure 6, the retention feature has the shape of a flange/bump/protrusion (159) and a ridge (161).  
	Based on the teachings of Melsky et al., Bright et al., and Tolkoff et al., the use of a stem having a sealing retention element in combination with an access port would have been considered conventional in the art at the time of the filing of this application.  



(16) Conventionality of Access Ports having a cylindrical connecting element adapted to (a) slide and coaxially engage a catheter to enhance coaxially frictional engagement of the catheter to the outlet stem and (b) having a series of ridged gripping elements positioned directly over the sealing retention element of the outlet stem when the catheter is secured to the stem.   


    PNG
    media_image33.png
    329
    803
    media_image33.png
    Greyscale



    PNG
    media_image34.png
    533
    816
    media_image34.png
    Greyscale


	Goode et al. (US 2009/0112187A1; hereinafter “Goode”) shows in figures 4-7, an access port [Figure 4; access port (100)] having a cylindrical connecting element [figures 5-7; connecting element (50)] adapted to (a) slide and coaxially engage a catheter to enhance coaxially frictional engagement of the catheter to the outlet stem and (b) having a series of ridged gripping elements [Figures 5-7; gripping elements (54)] positioned directly over the sealing retention element of the outlet stem when the catheter is secured to the stem [see figure 4; retention element (107) and figure 7; channel (58)].   Moreover, Goode states in paragraph 0032:
“[i]n the preferred embodiment shown, retention apparatus 50 includes a generally tubular member 52 having an inner surface 51 and an outer surface 53. Outer surface 53 preferably has one or more ridges 54 to facilitate gripping by the physician.”

	Based on the teachings of Goode, the use of cylindrical connecting element having ridged gripping elements to facilitate gripping by the physician would have been considered conventional in the art at the time of the filing of this application.  












(17) Data demonstrating “Routine Use” of Access Ports and Medical Implants
The Medtronic IsoMed Constant-Flow Infusion System shown in figures 2-3 and 2-4 of the Medtronic IsoMed Constant-Flow Infusion System Manual is used for the intra-arterial infusion of floxuridine [chemotherapy] for the treatment of primary or metastatic cancer [see also page 3-2].  


    PNG
    media_image35.png
    506
    1339
    media_image35.png
    Greyscale

          
    PNG
    media_image6.png
    870
    1356
    media_image6.png
    Greyscale


Information can be conveyed by symbols or by specifically and explicitly disclosing numeric characters.   On Figure 2-4, Medtronic provides an example of the conventionality of using symbols to disclose information and/or specifically and explicitly disclosing such information.  The tag illustrated on figure 2-4 is located on the outer surface of the access port and can be seen using standard x-ray procedures.  
Routine Use Evidence
	As stated above, the Medtronic IsoMed Constant-Flow Infusion System shown in figures 2-3 and 2-3 is used for the intra-arterial infusion of floxuridine for the treatment of primary or metastatic cancer.  
The website cancer.org in the tab “Treatment and Support” includes a section titled “Tubes, Lines, Ports, and Catheters used in Cancer Treatment”.  In the subsection titled “Implanted Port”6, the website states:


    PNG
    media_image36.png
    515
    811
    media_image36.png
    Greyscale

The above information clearly establishes the importance of implanted ports in the treatment of cancer.  It explicitly states that an implanted port is a common choice for people with cancer.  Moreover, the website cancer.gov7 discloses that in the year 2020, an approximated 1,806,590 new cases of cancer were diagnosed.  Based on this market and economic information, it can be extrapolated that the use of access ports to treat cancer is routine as defined in the Alice case.  
Another example to demonstrate the conventionality of indicium/markers on implants is the Carter patent which uses a maker with a breast prosthesis used for breast augmentation.  
          
    PNG
    media_image7.png
    492
    696
    media_image7.png
    Greyscale

Carter (US 4,863,470) shows in figure 1 and 2, an identification marker for a breast prosthesis.  In column 2, starting in line 30, Carter explicitly states:
“[t]he implant 10 includes within the shell 12 an identification marker or tab 16 which denotes the size of the implant 10.  The tab 16 is made from material which is radiopaque, such as silicone with bismuth trioxide or silicone with barium sulfate.  As shown most clearly in FIG. 1, the tab 16, which is formed preferably by molding, reads "SIZER 500" signifying that this prosthesis has a volume of 500 cubic centimeters.  Clearly, this tab 16 can be molded or shaped, prior to insertion within the container, so as to provide other or additional identifying information, for example the manufacturer, year of manufacture, and type of prosthesis.  Any information considered appropriate for retrieval prior to or after implantation can be coded into the tab 16.  Information concerning the implanted prosthesis can subsequently be obtained by x-ray of the implanted prosthesis 10 without resorting to surgery or autopsy.”

Routine Use Evidence
	The American Society of Plastic Surgeons discloses on their website8 the number of breast augmentations for the years 2018 and 2017 and compares these years with the year 2000:

    PNG
    media_image37.png
    682
    719
    media_image37.png
    Greyscale

The information above indicates that in the year 2018 there were 313,735 breast augmentation surgeries.  This market and economic information suggest that the use of breast implants for breast augmentation is routine as defined in the Alice case.  
Section 101 Rejection Conclusions
Independent Claim 1      

    PNG
    media_image38.png
    679
    672
    media_image38.png
    Greyscale



    PNG
    media_image39.png
    48
    628
    media_image39.png
    Greyscale

   	Based on the above analysis [see conventionality analysis (1) to (16) and “Routine Use” analysis (17)], the judicial exception is not integrated into a practical application [step 2A/prong two] because the pending product claims, claims 1, 3-4, 6, 8-9, 11, 13-16, 19-24, and 26-28, do not disclose any structural limitations that could be reasonably interpreted as improving (1) radiopaque marker technology, (2) access port technology, and/or (3) power-injector technology or non-power injector technology.  The pending claims “patentability focus” comprises in the communication of information, and therefore, should be considered nothing more than a drafting effort designed to monopolize the abstract idea [judicial exception].
	Finally, in relation to step 2B, the pending claims do not disclose additional elements that amount to significantly more than the judicial exception.  Taking independent claim 1 as an example, the preamble discloses a vascular access port.  The body of the claim discloses a housing, a septum, an internal reservoir, an outlet stem, a connecting element [retention feature and ridged gripping elements], three-dimensional markers on the connecting element discernable after implantation and disclosing a flow rate, and wherein the one or more markers is a non-letter symbol selected from the group consisting of an exclamation point, a lightning bolt with an X through it, and a triangle with an X through it, and wherein the marker comprises an ink formed of a biocompatible carrier containing one or a combination of an x-ray discernable material.  Based on the technology and “Routine Use” analysis of the previous section, not only does the claim offers no improvements in the various technologies, it also does not recite additional elements that amount to significantly more than the judicial exception.  As indicated above, the pending claims “patentability focus” comprises in the communication of information, and therefore, said claims are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over (I) Sanders (US 2005/0124980A1) in view of (II) Power Port Instructions for Use; hereinafter “Bard”, (III) Sheetz et al. (US 2010/0069743A1; hereinafter “Sheetz”), (IV) Ramos et al. (US 9,518,667; hereinafter “Ramos”), (V) Medtronic Isomed Publication; hereinafter “Medtronic”, (VI) Carter (US 4,863,470), (VII) Rogers et al. (US 2012/0065503; hereinafter “Rogers”), and in further view of (a) Magalich et al. (US 8,657,795; hereinafter “Magalich”) or (b) Beasley et al. (US 2006/0264898; hereinafter “Beasley”), and in further view of (i) Official Signs and Icons 3 and (ii) Pictograms Icons & Signs, and (iii) Cioanta (US 2004/0249343) or (iiii) Jose et al. (US 20170218228; hereinafter “Jose”, and in further view of Goode et al. (US 2009/0112187A1; hereinafter “Goode”). 

      
    PNG
    media_image40.png
    235
    584
    media_image40.png
    Greyscale



    PNG
    media_image41.png
    837
    664
    media_image41.png
    Greyscale
     
    PNG
    media_image42.png
    806
    558
    media_image42.png
    Greyscale
 

	In relation to claims 1 and 28, Sanders show in figures 1, 3A, 3B, 10, and 11, a housing (fig.1; number 6); a septum (fig. 1; number 12) affixed to the housing; an internal reservoir (fig. 1; number 8) collectively defined by the septum (12) and the housing (6); an outlet stem (figures 1 and 11; number 14) defining a lumen (figure 1; number 16) configured to be in fluid communication with the internal reservoir (8) and having a retention feature (figure 1; number 18 and figure 3B) on an outer surface of the outlet stem (figures 1 and 11; number 14), wherein the outlet stem (figures 1 and 11; number 14) is configured to receive a distal end of a catheter (figure 1; number 4 and figure 11; number 100) such that the distal end of the catheter (figure 1; number 4 and figure 11; number 100)  is positioned over the retention feature (figure 1; number 18 and figure 3B) of the outlet stem (figures 1 and 11; number 14); a connecting element slidingly engageable over an outer surface of the distal end of the catheter positioned over the outlet stem (figure 11; number 26); and a radiopaque marker (figure 11; number 22) on the outer wall of the outlet stem (figures 1 and 11; number 14).  
	In response to the amendment filed on 12/07/2018, Sanders does not disclose one or more markers only on the connecting element and discernable following subcutaneous implantation of the access port, wherein the one or more markers identify the vascular access port as suitable for a non-power injection fluid flow rate and unsuitable for a power injection fluid flow rate.  However, the use of a marker only on a connecting element [not in the stem] for identifying the access port as suitable for a non-power injection fluid flow rate would have been considered conventional in the art at the time of filing as evidenced by the teachings of Bard, Sheetz, or Ramos.

    PNG
    media_image43.png
    272
    1337
    media_image43.png
    Greyscale

	On page 5 of the Instruction Manual, Bard shows an access port having a stem for connection to a catheter and a connecting element/catheter lock having a marker comprising of a radiopaque ring.  Based on the teachings of Bard, for an artisan skilled in the art, modifying the access port of Sanders so that the maker is located in the connecting element instead of in the stem, as taught by Bard, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because placing the marker in the connecting element would have been an alternative way to display the indicia, and furthermore, could have served to indicate when the catheter is locking the catheter.  In relation to the particulars of the indicia, the connecting element of Bard could be further modified to identify the port as suitable for (1) power injection or (2) non-power injection based on the teachings of Sheetz or Ramos.
                                     
    PNG
    media_image44.png
    544
    524
    media_image44.png
    Greyscale

Sheetz shows in figure 71, a marker (200) on a connecting element/securement device (540) which is discernable following subcutaneous implantation of the access port.  In paragraph 0140, Sheetz states:
“[i]n FIG. 71, the port 510 is shown with a catheter securement device 540 that is used to secure the connection between an end of a catheter 512 and a stem 530 of the port.  A body 542 of the catheter securement device 540 is configured to include the identification feature 200 for visibility via x-ray imaging to identify a predetermined attribute or characteristic of the port to which the device is attached.  Again, the shape, size, and particular configuration of the catheter securement device and identification feature can vary from what is shown and described herein." 

Based on the above evidence, for an artisan skilled in the art, modifying the connecting element disclosed by Bard with criteria pertaining to the specifics characteristics of an access port [“CT” or “NO CT”], as taught by Sheetz, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because the marker on the connecting element would have provided a means to display a specific attribute or characteristic of the access port [see Sheetz; figure 71, paragraph 0140].
Finally, there is further evidence to demonstrate the conventionality of displaying indicia specifically identifying a medical device as suitable for a non-power injection fluid flow rate [“NO CT”].  
                                                         
    PNG
    media_image45.png
    876
    567
    media_image45.png
    Greyscale

Ramos shows in figures 5A and 5B, a clamp (10) having a marker configured to specifically and explicitly identify the vascular access port as unsuitable for a power injection fluid flow rate.  In column 4, starting in line 36, Ramos explicitly states:
“[i]t is recognized that a variety of alphanumeric, symbolic, iconic or other indicia can be included on the body 20 of the clamp 10 to convey useful information or characteristics regarding the catheter/medical device to which the clamp is attached to the user.  Here, for instance, "No CT" is included on the clamp body 20 as the indicia 46, indicating to an observer that the extension leg 12 to which the clamp 10 is attached is not indicated for power injection of fluids therethrough.”

Based on the above evidence, for an artisan skilled in the art, modifying the connecting element disclosed by Bard, with a marker configured to specifically and explicitly identify the medical device [access port] as unsuitable for power injection fluid flow rate [“NO CT”], as taught by Ramos, would have been considered obvious in view of the conventionality of such marker configuration.  Moreover, the artisan would have been motivated to make the modification because the marker configuration would have explicitly indicated to an observer that the access port is not designed for power injection of fluids [see Ramos; column 4, starting in line 36].
Conclusively, based on the teachings of the cited references, it would have been conventional in the art to modify the connecting element to identify the access port as (1) non-power injectable vascular access port as unsuitable for power injection fluid flow rate and (2) power injectable vascular access port as suitable for a power injection fluid flow rate.  Additionally, the cited art demonstrate the conventionality of using single or multiple indicia to identify the characteristics of an access port [“CT” or “NO CT”] in (1) the connecting element, (2) the stem, and/or (3) the body of the access port.
In response to the RCE/amendment filed on 9/03/2019, independent claim 1 was amended with a wherein statement disclosing: “wherein the one or more markers further identify a numerical specification of the non-power injectable vascular access port.”  Claims 28 and 29 have been added disclosing a maker(s) comprising a pressure rating and an upper flow rate limit of the port.  Sanders does not disclose markers comprising numerical and/or alpha-numerical specification.     

         
    PNG
    media_image6.png
    870
    1356
    media_image6.png
    Greyscale

	Medtronic shows in figure 2-4, an X-ray identification tag comprising (1) a symbol to convey the fact that the pump is made by Medtronic and (2) digits to specifically and explicitly disclose numerical specifications of the implant comprising the model, flow rate, reservoir volume, and revision level of the pump.  In addition to Medtronic, Carter also uses a marker to identify numerical specifications of an implant.
                          
    PNG
    media_image7.png
    492
    696
    media_image7.png
    Greyscale

Carter (US 4,863,470) shows in figure 1 and 2, an identification marker for a breast prosthesis.  In column 2, starting in line 30, Carter explicitly states:
“[t]he implant 10 includes within the shell 12 an identification marker or tab 16 which denotes the size of the implant 10.  The tab 16 is made from material which is radiopaque, such as silicone with bismuth trioxide or silicone with barium sulfate.  As shown most clearly in FIG. 1, the tab 16, which is formed preferably by molding, reads "SIZER 500" signifying that this prosthesis has a volume of 500 cubic centimeters.  Clearly, this tab 16 can be molded or shaped, prior to insertion within the container, so as to provide other or additional identifying information, for example the manufacturer, year of manufacture, and type of prosthesis.  Any information considered appropriate for retrieval prior to or after implantation can be coded into the tab 16.  Information concerning the implanted prosthesis can subsequently be obtained by x-ray of the implanted prosthesis 10 without resorting to surgery or autopsy.”

	Carter provides another example of using a radiopaque marker to disclose numerical specifications about an implant.  Importantly, Carter explicitly states that any information concerning the implant can be coded into the radiopaque marker.
	Based on the above observations, for an artisan skilled in the art, modifying the access port disclosed by Sanders with numerical and/or alpha numerical specifications of the port apparatus, as taught by Medtronic and Carter, would have been considered obvious in view of the demonstrated conventionality of the marker enhancement.  Moreover, the artisan would have been motivated to make the modification because the marker would have provided specific information [specifications] about the implantable apparatus after the apparatus had been implanted in the body [see Carter; column 1, lines 40-43].  
In relation to the amendment filed on 5/13/2020, independent claim 1 was amended with a wherein statement disclosing: “wherein the one or more markers is three-dimensional.”  Babu does not explicitly disclose three-dimensional markers.  However, such type of markers would have been considered conventional in the art at the time of filing this application as evidenced by the teachings of Rogers.



    PNG
    media_image17.png
    556
    810
    media_image17.png
    Greyscale

As explained in the section 101 rejection, Rogers discloses in paragraph 0007:
“[i]n one embodiment, an IMD [implantable medical device] is disclosed that comprises a radiopaque marker comprising multiple radiopaque articles arranged in a predetermined manner and an object adapted to carry the radiopaque marker.  The radiopaque articles may be selected from a predetermined set of radiopaque articles, each of the radiopaque articles in the set having at least one characteristic in common with all other radiopaque articles in the set.  For example, the characteristic may be a physical dimension.  The radiopaque articles may comprise alphanumeric characters and/or arbitrary symbols formed of radiopaque material.  The radiopaque articles may indicate one or more of a manufacturer, a type of the IMD, a model of the IMD, features of the IMD, a date associated with the IMD, and a location associated with the IMD.  Such articles may be formed of an radiopaque material such as tungsten, Hastelloy, titanium, or any other suitable radiopaque material.”

	Moreover, Rogers discloses in paragraphs 0087 and 0088:
“[i]n other embodiments, the spatial arrangement may have a two-dimensional or even a three-dimensional aspect that may also convey information in some instances.  For example, a multi-shot molding process may be used to add a three-dimensional quality to a marker.  A shape of the 
three-dimensional marker and/or locations of the articles within the three dimensions may be used to convey information.” 

“[a] three-dimensional marker may be useful, for example, when the orientation of a device is unknown such that the marker is readable from various directions.  In one instance, a three-dimensional marker may utilize multiple radiopaque articles to convey the same information in multiple planes.  For instance, two articles "M", both of which convey the manufacturer of the device, may be arranged to lie in two substantially-perpendicular planes within the same three-dimensional marker.  This may make it easier for an imaging device to read at least one of the articles when the orientation of the IMD within the patient is unknown.”

Based on the above observations, for an artisan skilled in the art, modifying the makers disclosed by Babu, with three-dimensional radiopaque markers, as taught by Rogers, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because three-dimensional radiopaque markers convey information in multiple planes [see Rogers; paragraph 0088].
In relation to the RCE filed on 11/25/2020, independent claim 1 was amended with a wherein statement disclosing: “wherein the numerical specification identified by the one or more markers is an explicitly-identified upper flow rate limit of the non-power injectable vascular access port.” Sanders does not explicitly disclose one or more markers identifying a flow rate.  However, a marker explicitly disclosing the flow rate of an access port would have been considered conventional in the art at the time of filing as evidenced by the teachings of Magalich or Beasley.
As discussed in the Section 101 rejection, Magalich explicitly discloses radio-opaque indicia comprising of a flow rate rating for a particular access port.  In column 4, starting in line 23, Magalich states:
“[o]ptionally, lock 40 may include indicia 49 thereon (see FIG. 3C).  Such indicia may include, but is not limited to, radio-opaque indicia identifying port attributes in radio imaging.  In the illustrated example, the number "5" may be used to signify milliliter flow rate rating for the port, or otherwise.  Letters such as "CT", or trademarks, or otherwise may be used.  Likewise, such indicia may optionally be excluded from lock 40, as shown in FIG. 3B.  Also, optionally indicia may be located elsewhere on the port, such as on the bottom 80c and/or surface 83, or otherwise, or not at all.”

	Based on the evidence above, for an artisan skilled in the art, modifying the radio-opaque indicia/marker disclosed by Sanders with a marker disclosing a flow rate rating, as taught by Magalich, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the marker would have been disclosing a port attribute helpful in avoiding accidents during surgical procedures.
	Finally, as discussed in the section 101 rejection, Beasley discloses an access port (50) having radio-opaque indicia.  Beasley discloses in paragraph 0138:
“[f]urthermore, in a further embodiment, at least one attribute for identification may comprise a radiographic marker.  More particularly, an access port may exhibit an observable pattern, symbol, marker, or other indicium that indicates that the access port is structured for accommodating a 
particular flow rate, pressure, or both.  In another embodiment, at least one attribute for identification may comprise a perceptible aspect, such as a visually perceivable feature.  For example, at least one color, at least one symbol, at least one typographical character (e.g., a letter, a number, etc.), 
a pattern, or any other indicium that may be visually perceivable or otherwise perceptible may be used.  In a yet additional embodiment, an ultrasound detectable feature may be incorporated within an access port.  In a further additional embodiment, an access port may comprise an RFID tag.”

Based on the evidence above, for an artisan skilled in the art, modifying the radio-opaque indicia/marker disclosed by Sanders with a marker disclosing a flow rate rating, as taught by Beasley, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the marker would have been disclosing a port attribute helpful in avoiding accidents during surgical procedures.
In relation to the amendment filed on 6/8/2021, claim 1 has been further amended with the following wherein statement:
“wherein the one or more markers is a non-letter symbol selected from the group consisting of an exclamation point, a lightning bolt with an X through it, and a triangle with an X through it, and wherein the marker comprises an ink formed of a biocompatible carrier containing one or a combination of an x-ray discernable material.”

Based on the above amendment, Sanders does not explicitly disclose one or more markers comprising non-letter symbols consisting of (a) an exclamation point, (b) a lightning bolt with a X through it, and (c) a triangle with an X through it, and wherein the marker comprises inks formed of a biocompatible carrier containing one or a combination of the x-ray discernable materials.  However, these enhancements would have been considered conventional in the art at the time of filing as evidenced by the teachings of the books (1) Official Signs and Icons 3 and (2) Pictograms Icons & Signs, and (3) Cioanta or (4) Jose. 

    PNG
    media_image6.png
    870
    1356
    media_image6.png
    Greyscale

	As indicated in previous office actions, the cited reference Medtronic demonstrates the conventionality of using non-letter symbols as radiopaque markers [see Medtronic Identifier in figure   2-A].  Moreover, as discussed in detail in the Section 101 rejection above, pages 187, 60, and 216, the book “Official Signs and Icons 3” shows icons consisting of an exclamation point, a crossed out lightning bolt, and crossed out triangle.  Additionally, on page 44, the book “Pictograms Icons & Signs” explains that in iconography, prohibition is achieved by crossing the icon with a diagonal line or with two diagonals [X shape] on top of the icon.  Therefore, the lightning symbol could have been also crossed out with a double diagonal or X shape symbol on top.  
In relation to the biocompatible ink that is X ray discernable, Cioanta (US 004/0249343) explicitly discloses in paragraph 0095:
“[t]he treatment catheter member 30 and/or stent member 20 can also be configured with radiopaque markers (not shown) to help identify its position for X-ray visualization.  As such, X-rays can be taken at insertion/placement (initial positioning) and can also be taken periodically during the use of the stent or when there is a suspicion that the stent may have migrated from the desired location or merely to confirm proper positioning in the subject in situ.  The radiopaque markers may be circumferentially arranged on the stent above and below the localized tissue-anchoring balloon 28 so that the anchoring balloon 28 can be more readily accentuated and confirmed to be in position in the X-ray (to affirm that it is located in the membranous urethra, above the sphincter as shown in FIG. 15).  The radiopaque markers are applied to block the transmission of X-ray for better contrast in images.  The opacity, degree of contrast, and sharpness of the image may vary with material and type of process used to create the marker.  The radiopaque marker(s) may be arranged on the stent by any suitable biocompatible marker technique such as non-toxic radiopaque coatings, inks, thin-films, paints, tapes, strips, shrink tubing, and the like.”

Based on the above evidence, Cioanta demonstrates the conventionality of markers comprising a biocompatible ink made of X-ray discernable material.  Accordingly, for an artisan skilled in the art, modifying the markers disclosed by Sanders with biocompatible ink, as taught by Cioanta, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because, based on the teachings of Cioanta, biocompatible inks would have been an alternative to make the markers, X-ray discernable.  
In relation to the conventionality of biocompatible carriers configured to achieve a 3D marker, as explained above, the term “carrier” is cited in the specification of the invention one time in paragraph 0038.  The paragraph states: “[t]he marker 65 can be formed of inks formed of a biocompatible carrier containing one or a combination of the x-ray discernable materials.” 
Jose demonstrates the conventionality of three dimensional printing of bio-ink compositions [see paragraph 0004] comprising a polypeptide, a humectant, and a solvent [see Jose; claim 1].  In paragraph 0451, Jose explicitly discloses “[r]adiopaque Bio-ink Composition Markers: additives such as iron or magnesium may be incorporated to produce radiopaque inks.”   Accordingly, based on the bio-ink composition of Jose, it is conventional in the art to use biocompatible carriers with additives such as iron or magnesium to create radiopaque inks used in the three dimensional printing of markers.  Accordingly, for an artisan skilled in the art, modifying the markers disclosed by Sanders with biocompatible ink markers, as taught by Jose, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because, based on the teachings of Jose, biocompatible inks would have been an alternative to make 3D markers X-ray discernable.  
                            
    PNG
    media_image46.png
    299
    593
    media_image46.png
    Greyscale

         
    PNG
    media_image47.png
    330
    665
    media_image47.png
    Greyscale


In relation to the amendment filed on 4/4/2022, Sanders, the primary reference of this rejection, shows in figure 10, a retention feature having a flange, bump or protrusion section (72) and a ridge shaped section (74, 76, 78).  The retention feature is utilized to secure the catheter (4) to the access port (10).  

      	(**) In relation to the amendment filed on 7/27/2022, Sanders does not explicitly disclose a cylindrical connecting element having ridged gripping elements.  However, such enhancement would have been considered conventional in the art at the time of filing as evidenced by the teachings of Goode.  

    PNG
    media_image33.png
    329
    803
    media_image33.png
    Greyscale


                            
    PNG
    media_image34.png
    533
    816
    media_image34.png
    Greyscale



Goode shows in figures 4-7 above, an access port [Figure 4; access port (100)] having a cylindrical connecting element [figures 5-7; connecting element (50)] adapted to (a) slide and coaxially engage a catheter to enhance coaxially frictional engagement of the catheter to the outlet stem and (b) having a series of ridged gripping elements [Figures 5-7; gripping elements (54)] positioned directly over the sealing retention element of the outlet stem when the catheter is secured to the stem [see figure 4; retention element (107) and figure 7; channel (58)].   Moreover, Goode states in paragraph 0032:
“[i]n the preferred embodiment shown, retention apparatus 50 includes a generally tubular member 52 having an inner surface 51 and an outer surface 53. Outer surface 53 preferably has one or more ridges 54 to facilitate gripping by the physician.”

	Accordingly, for an artisan skilled in the art, modifying the access port disclosed by Sanders with a cylindrical connecting element having ridged gripping elements, as taught by Goode, would have been considered obvious in view of the demonstrated conventionality of this access port enhancement.  Moreover, the artisan would have been motivated to make the modification because, as stated by Goode, paragraph 0032, the addition of ridges to the connecting element would have facilitated gripping by the physician.
Claims 3, 4, 6, 8-9, 11, 13-16, and 19-22  are rejected under 35 U.S.C. 103 as being unpatentable over (I) Sanders (US 2005/0124980A1) in view of (II) Power Port Instructions for Use; hereinafter “Bard”, (III) Sheetz et al. (US 2010/0069743A1; hereinafter “Sheetz”), (IV) Ramos et al. (US 9,518,667; hereinafter “Ramos”), (V) Medtronic Isomed Publication; hereinafter “Medtronic”, (VI) Carter (US 4,863,470) or (VII) Rogers et al. (US 2012/0065503; hereinafter “Rogers”), (a) Magalich et al. (US 8,657,795; hereinafter “Magalich”) or (b) Beasley et al. (US 2006/0264898; hereinafter “Beasley”) and in further view of (i) Official Signs and Icons 3 and (ii) Pictograms Icons & Signs, (iii) Cioanta (US 2004/0249343) or (iiii) Jose et al. (US 20170218228; hereinafter “Jose”), and in further view of Goode et al. (US 2009/0112187A1; hereinafter “Goode”), as discussed above, and in further view of (1) Babu (US 2015/0297115A1), (2) Schweikert et al. (US 2008/0319399A1; hereinafter Schweikert), (3) Powers et al. (US 2013/0245574A1; hereinafter “Powers”), or (4) Jones et al. (US 6,287,293; hereinafter “Jones”).  
In relation to claims 3 and 4, Sanders does not explicitly disclose a flow rate and/or a pressure rating.  However, designing an access port having a flow rate of about 1 mL/second and/or a pressure rating of 35 psi would have been considered conventional in the art at the time of filing as evidenced by the teachings of Powers.  
Powers discloses an identification feature that is separated from the port and confirms that the port is both suitable for flowing fluid at a rate of at least 1 mL/sec there through and suitable for accommodating a pressure within the reservoir of at least 35 psi.  Accordingly, for an artisan skilled in the art, modifying the access port disclosed by Sanders with the capability of a flow rate of about 1 mL/second and a pressure rating of 35 psi, as taught by Powers, would have been considered obvious in view of the demonstrated conventionality of these particular ratings.  Moreover, the artisan would have been motivated to make the modifications because such ratings would have facilitated the ability to use the access port in CT or MRI studies [see Powers; paragraph 0005].
In relation to claim 6, Sanders does not explicitly disclose a flow rate and/or a pressure rating.  However, designing an access port having a flow rate of about 1 mL/second and/or a pressure rating of 35 psi would have been considered conventional in the art at the time of filing as evidenced by the teachings of Powers.  
Powers discloses an identification feature that is separated from the port and confirms that the port is both suitable for flowing fluid at a rate of at least 1 mL/sec there through and suitable for accommodating a pressure within the reservoir of at least 35 psi.  Accordingly, for an artisan skilled in the art, modifying the access port disclosed by Sanders with the capability of a flow rate of about 1 mL/second and a pressure rating of 35 psi, as taught by Powers, would have been considered obvious in view of the demonstrated conventionality of these particular ratings.  Moreover, the artisan would have been motivated to make the modifications because such ratings would have facilitated the ability to use the access port in CT or MRI studies [see Powers; paragraph 0005].
In relation to claim 8, Babu discloses the use of radiopaque material configured to form a selected pattern when an X-ray is taken through the septum [see Babu; paragraph 0110].
In relation to claim 9, Sanders does not disclose the use of tungsten powder.  However, Sheetz discloses a marking (200) made of tungsten powder [see Sheetz; paragraph 0123].  Accordingly, for an artisan skilled in the art, modifying the marker(s) disclosed by Sanders with a marker made of tungsten powder, as taught by Sheetz, would have been considered obvious in view of the demonstrated conventionality of this type of marker.  Moreover, the artisan would have been motivated to make the modification because the use of tungsten powder would have been considered an alternative way to make a radiopaque marker [see Sheetz; paragraph 0123].
	In relation to claim 11, Babu shows in figure 3, one or more markers (91, 93) that comprise structural elements coupled to one or more regions of the access port.
	In relation to claims 13-15, Sanders does not explicitly disclose the use of a ribbon, planar element, and/or a solid piece of metal material.
             
    PNG
    media_image48.png
    820
    606
    media_image48.png
    Greyscale
 
    PNG
    media_image49.png
    855
    488
    media_image49.png
    Greyscale

Jones shows in figures 1, 5a, 5b, and 5c, locator rings 22 and 24 made from a radiopaque material such as gold, platinum, tungsten, tantalum, a barium compound, a medical grade titanium or stainless steel and can be manufactured by either machining, stamping or extruding.  Notably, the rings (22, 24) are ribbon-type, planar, and made of metal.  Accordingly, for an artisan skilled in the art, modifying the marker(s) disclosed by Sanders with a marker that is a ribbon-type, planar element, and/or a solid piece of metal material, as taught by Jones, would have been considered obvious in view of the demonstrated conventionality of this type of markers.  Moreover, the artisan would have been motivated to make the modification because the use of a marker comprising 
a ribbon, planar element, and/or a solid piece of metal material would have been considered an alternative way to make a radiopaque marker [see Jones; column 3, starting in line 55].
	In relation to claim 16, Jones shows in figures 5a to 5c, markers arranged in the shape of a non-alphanumeric symbol and/or shape.
	In relation to claims 19-20, Schweikert explains the type of characteristics that can be identified by the markers.  In the last sentence of paragraph 007, Schweikert explicitly states:
“[n]aturally, any characteristic or attribute of the venous access port could be indicated, and any choice of letters or symbols could be employed.”

Accordingly, for an artisan skilled in the art, alphanumeric and non-alphanumeric symbols would have alternatives based on the particular information that the artisan wanted to display.
In relation to claims 21-22, as discussed above, Sanders shows a retention feature (figure 1; number 18 and figure 3B) of the outlet stem (figures 1 and 11; number 14).
Claim 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over (I) Sanders (US 2005/0124980A1) in view of (II) Power Port Instructions for Use; hereinafter “Bard”, (III) Sheetz et al. (US 2010/0069743A1; hereinafter “Sheetz”), (IV) Ramos et al. (US 9,518,667; hereinafter “Ramos”), (V) Medtronic Isomed Publication; hereinafter “Medtronic”, (VI) Carter (US 4,863,470) or (VII) Rogers et al. (US 2012/0065503; hereinafter “Rogers”), (a) Magalich et al. (US 8,657,795; hereinafter “Magalich”) or (b) Beasley et al. (US 2006/0264898; hereinafter “Beasley”) and in further view of (i) Official Signs and Icons 3 and (ii) Pictograms Icons & Signs, (iii) Cioanta (US 2004/0249343) or (iiii) Jose et al. (US 20170218228; hereinafter “Jose”), and in further view of Goode et al. (US 2009/0112187A1; hereinafter “Goode”), as discussed above,  and in further view of (1) Young (US 5,129,891).
In relation to claims 23-24, Sanders does not disclose a retention feature causing an audible click and having gripping features on the outer surface of the connector.  However, these enhancements would have been considered conventional in the art at the time of the filing as evidenced by the 
teachings of Young.    
            
    PNG
    media_image50.png
    373
    628
    media_image50.png
    Greyscale

    PNG
    media_image51.png
    487
    690
    media_image51.png
    Greyscale

Young shows in figures 2 and 3 and discloses in column 7, starting in line 1, an access port confirmation mechanism for indication of correct coupling of connector 10 and the fluid delivery device.  The mechanism may include a contact spot or protrusion 55 on connector body part 50 and a cooperating contact spot or lip 155 of the flange of the fluid delivery device.  In this manner, a "tactile" or "click"-type indication of correct placement can be felt by the surgeon.   
Accordingly, for an artisan skilled in the art, modifying the connector disclosed by Sanders with an audible and/or tactile click capability, as taught by Young, would have been considered obvious in view of the demonstrated conventionality of this type of connector.  Moreover, the artisan would have been motivated to make the modification because the audible and/or tactile click capability would have provided notice to the operator that there is a proper/locked connection [see Young; column 7, starting in line 1].
In relation to claim 26, Bard shows a connecting element that is slidable, and therefore, removable or disconnectable from the access port housing/stem.






In relation to claim 27, Sheetz discloses in paragraph 0070:
                                           
    PNG
    media_image52.png
    288
    297
    media_image52.png
    Greyscale

	As explained above, the cited art demonstrates the conventionality of using indicia to identify particular characteristics of an access port [“CT” or “NO CT”] in (1) the connecting element, (2) the stem, and/or (3) the body of the access port.  Moreover, Sheetz explicitly states that the access port can have one or multiple identifiable features/indicia.  Therefore, for an artisan skilled in the art, using one or multiple indicia in (1) the connecting element [see Bard; radiopaque ring], (2) the stem [see Sanders; figure 3A], and/or (3) the body of the access port [see Bard; page 1, Examples of Radiopaque Identifiers], would have been considered alternatives in (1) the design of the access port and (2) the easiness in identifying particular characteristics of the access port during the X-ray scanning process [the more indicia, the easier to identify/detect during the scanning process].   
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds for rejection.  The section 101 and 103 rejections include a full discussion of the teachings of Goode to demonstrate the conventionality of a connecting element having ridged gripping elements.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783                                                                                                                                                                                          




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Signs, Symbols, and Icons: Pre-history to the Computer Age, page 11, author: Rosemary Sassoon and Albertine Gaur, first published in 1997; https://books.google.com/books?id=g-kzaUWyFUIC&newbks=1&newbks_redir=0&lpg=PP1&dq=signs%20symbols%20and%20icons&pg=PA11#v=onepage&q&f=false.
        
        2 Signs, Symbols, and Icons: Pre-history to the Computer Age, page 12, author: Rosemary Sassoon and Albertine Gaur, first published in 1997; https://books.google.com/books?id=g-kzaUWyFUIC&newbks=1&newbks_redir=0&lpg=PP1&dq=signs%20symbols%20and%20icons&pg=PA12#v=onepage&q&f=false.
        
        3 Signs, Symbols, and Icons: Pre-history to the Computer Age, page 20, author: Rosemary Sassoon and Albertine Gaur, first published in 1997; https://books.google.com/books?id=g-kzaUWyFUIC&newbks=1&newbks_redir=0&lpg=PP1&dq=signs%20symbols%20and%20icons&pg=PA20#v=onepage&q&f=false.
        
        
        
        4 Official Signs and Icons 3 by Ultimate Symbol, author: Mies Hora, date: 2016;
        https://www.google.com/books/edition/Official_Signs_and_Icons_3/KzX6jwEACAAJ?hl=en
        
        5 Pictograms Icons & Signs, A Guide to Information Graphics, A Guide to Information Graphics, by Rayan Abdullah and Roger Hubner, year: 2006; https://www.google.com/books/edition/Pictograms_Icons_Signs/ui1QAAAAMAAJ?hl=en&gbpv=0.
        
        6 See cancer.org: https://www.cancer.org/treatment/treatments-and-side-effects/planning-managing/tubes-lines-ports-catheters.html#:~:text=An%20implanted%20port%20(also%20called,area%20where%20a%20tumor%20is.
        
        7 See cancer.gov; Statistics at a Glance: https://www.cancer.gov/about-cancer/understanding/statistics
        
        8 See plasticsurgery.org: https://www.plasticsurgery.org/news/plastic-surgery-statistics